DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 ends with the limitation “compressor coupled to fixed fuel source”.  Without an article on “fixed fuel source”, it is unclear if this is the same fixed fuel source as claimed in claim 10, making the claim indefinite.  If the claim was amended to read “compressor coupled to the fixed fuel source”, this would indicated that it is the same fixed fuel source as claim 10 and would be definite.  For the purposes of examination, it will be assumed that the article defining “fixed fuel source” in claim 14 is “the”.  Appropriate corrected, based on the applicant’s intended interpretation, is required.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Amdall et al. (PG Pub 2008/0022686) or, alternately, under 35 U.S.C. 103 as being unpatentable over Amdall et al. (PG Pub 2008/0022686) in view of Lamm (USPN 6,311,650).

Regarding claim 10, Amdall teaches a system for supplementing a fixed fuel source for an engine with a motor- generator (figures 1 and 6, element 10), the system comprising: 
a motor-generator including a motor and a generator (figures 1 and 6, element 20; paragraph 21); 
an engine (figures 1 and 6, element 14; paragraph 21) configured to provide a first torque from a fixed fuel source from an independent variable flow input (paragraphs 22-24; figures 1 and 6, independent variable flow input is the turbine of element 16; fixed fuel source is element 30 when it drives element 16), wherein the fixed fuel source is independent of the engine and set external to the engine (figures 1 and 6, the fixed fuel source is the energy storage device 30); 

a controller (figures 1 and 6, element 32; paragraphs 24 and 31) configured to compare the first torque and the second torque, provide a first control signal to the motor to provide power to the engine when the second torque exceeds the first torque and provide a second control signal to the generator to draw power from the engine when the first torque exceeds the second torque (paragraphs 31-34 and 66; figure 6, element 140).

As discussed in detail above, Amdall is understood to teach each and every limitation of the invention of claim 10 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Amdall does not fully teach that the engine is configured to provide a first torque from the fixed fuel source from an independent variable flow input, it is also noted that Lamm teaches an engine (element 2) that is configured to provide a first torque from the fixed fuel source (element 15) from an independent variable flow input (elements 3 or 6 or 10).

Therefore, even if Amdall is not interpreted or relied upon to teach that the engine is configured to provide a first torque from the fixed fuel source from an independent variable flow input, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine system of Amdall with the fuel cell system of Lamm since doing so would be an example of using a known technique to improve similar devices in the same way.  In this case, Lamm teaches using a fuel cell as the fixed fuel source since doing so would provide the benefits such as reducing pollution in the cold starting phase.  Inserting a fuel cell system in the engine system of Lamm would be a benefit when the engine is starting and stopping in the hybrid vehicle of Amdall.  

Regarding claim 11, Amdall teaches the system of claim 10, wherein the fixed fuel source varies over time and is consumed by the engine independent of a load on the engine from the mechanical load device (paragraph 30 states how the fixed fuel source 30 varies over time; paragraph 34 states that the 

Regarding claim 12, Amdall teaches the system of claim 10.  

Amdall does not explicitly teach wherein the fixed fuel source is a fuel cell, a digester, or a biogas source.

Lamm teaches wherein the fixed fuel source is a fuel cell, a digester, or a biogas source (element 15 is the fixed fuel source and is a fuel cell; title; abstract).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine system of Amdall with the fuel cell system of Lamm as the fixed fuel source since doing so would be an example of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  The fuel cell system of Lamm is one of a few options for the fixed fuel source in Amdall, who also describes using an electrical fixed fuel source and a hydraulic fixed fuel source.  Lamm shows that the fuel cell system can be used on a vehicle as a fixed fuel source with predictable benefits and therefore it would be obvious to use a fuel cell on the system of Amdall.  

Regarding claim 13, Amdall teaches the system of claim 10, wherein the mechanical load device is an independent flow output device (figures 1 and 6, mechanical load is the turbocharger 16).

Regarding claim 14, Amdall teaches the system of claim 10, wherein the independent flow device is a compressor coupled to fixed fuel source (figures 1 and 6, the independent flow device is the compressor of turbocharger 16 and is coupled to fixed fuel source 30 via the turbine of turbocharger 16).

Regarding claim 21, Amdall teaches a method for supplementing a fixed fuel source for an engine (figures 1 and 6, element 14; paragraph 21) with a motor- generator a motor and a generator (figures 1 and 6, element 20; paragraph 21), the method comprising: 
providing, from the engine, a first torque from a fixed fuel source from an independent variable flow input (paragraphs 22-24; figures 1 and 6, independent variable flow input is the turbine of element 16; fixed fuel source is element 30 when it drives element 16), wherein the fixed fuel source is independent of the engine and set external to the engine (figures 1 and 6, the fixed fuel source is the energy storage device 30); 
identifying a second torque (paragraphs 24 and 31) required by a mechanical load device (figures 1 and 6, mechanical load is the turbocharger 16) and defined by an independent flow device (figures 1 and 6, the independent flow device is the compressor of the turbocharger 16); 
comparing the first torque and the second torque (figures 1 and 6, element 32; paragraphs 24 and 31); 
providing a first control signal to the motor to provide power to the engine when the second torque exceeds the first torque (paragraphs 31-34 and 66; figure 6, element 140); and 
providing a second control signal to the generator to draw power from the engine when the first torque exceeds the second torque (paragraphs 31-34 and 66; figure 6, element 140).

As discussed in detail above, Amdall is understood to teach each and every limitation of the invention of claim 21 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Amdall does not fully teach that the engine provides a first torque from the fixed fuel source from an independent variable flow input, it is also noted that Lamm teaches an engine (element 2) provides a first torque from the fixed fuel source (element 15) from an independent variable flow input (elements 3 or 6 or 10).

Therefore, even if Amdall is not interpreted or relied upon to teach that the engine is configured to provide a first torque from the fixed fuel source from an independent variable flow input, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amdall et al. (PG Pub 2008/0022686) in view of Lamm (USPN 6,311,650), as applied to claim 10 above, and further in view of Asai et al. (USPN 7,718,289).

Regarding claim 15, the modified device of Amdall teaches the system of claim 10.  

Amdall in view of Lamm is silent as to the system further comprising an air valve configured to selectively control a flow of ambient air to the fixed fuel source.

Asai teaches a system comprising an air valve configured to selectively control a flow of ambient air to the fixed fuel source (figure 1, any one of elements 17, 9, or 10; column 3, lines 23-45).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine systems of Amdall and Lamm with the valves taught by Asai since this would be an example of applying a known technique to a known device ready for improvement to yield 

Regarding claim 16, the modified device of Amdall teaches the system of claim 10.  

Amdall is silent as to the system further comprising: 
a fuel path from the fixed fuel source to the engine to provide a flow of fuel from the fixed fuel source to the engine; and 
a fuel valve configured to selectively control the flow of fuel from the fixed fuel source to the engine.  

Lamm teaches that the system has a fuel path from the fixed fuel source to the engine to provide a flow of fuel from the fixed fuel source to the engine (element 17); and wherein the fuel is combusted in the engine (column 5, lines 29-31).

Amdall in view of Lamm is silent as to a fuel valve configured to selectively control the flow of fuel from the fixed fuel source to a combustor.

Asai teaches a fuel valve configured to selectively control the flow of fuel from the fixed fuel source to a combustor (figure 1, elements 13 or 14 are fuel valves, element 15 is a combustor that burns the fuel; column 3, lines 23-45).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine systems of Amdall and Lamm with the valves taught by Asai since this would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the control valves taught by Asai give the operator greater control over the input and output of the fuel cell.  This control would be an improvement on the engine system of 

Regarding claim 17, the modified device of Amdall teaches the system of claim 16.  

Amdall is silent as to the system further comprising: 
a first valve configured to selectively control a flow of ambient air to the fixed fuel source; 
a tail gas path from the fixed fuel source to the engine to provide a flow of tail gas from the fixed fuel source to the engine; and 
a second valve configured to selectively control the flow of tail gas from the fixed fuel source to the engine.

Lamm teaches a tail gas path from the fixed fuel source to the engine to provide a flow of tail gas from the fixed fuel source to the engine (element 17); and wherein the fuel is combusted in the engine (column 5, lines 29-31).

Asai teaches a system further comprising a first valve configured to selectively control a flow of ambient air to the fixed fuel source (figure 1, any one of elements 17, 9, or 10; column 3, lines 23-45); and 
a second valve configured to selectively control the flow of tail gas from the fixed fuel source to a combustor (figure 1, elements 13 or 14 are fuel valves, element 15 is a combustor that burns the fuel; column 3, lines 23-45).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine systems of Amdall and Lamm with the valves taught by Asai since this would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the control valves taught by Asai give the operator greater control over the input and output of the fuel cell.  This control would be an improvement on the engine system of 

Regarding claim 18, the modified device of Amdall teaches the system of claim 17, further comprising: a third valve (figure 2, element 86) as a throttle of the engine to apply a setting for the throttle for the engine in response to the flow of fuel (paragraphs 38-44).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed October 16, 2020, with respect to the rejection(s) of claim(s) 10-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reconsideration of the claims and rejection.

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747